DETAILED ACTION
	The Information Disclosure Statement filed on March 3, 2020 has been reviewed and considered by the Examiner. The prior art of Wego et al (US 2005/0002336) has not been considered as pertinent prior art as it relates to a method and arrangement providing transmission s data through a node. There is no relation to a rail boot or track structure disclosed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 12-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofstetter et al (US 6,588,677).
Hofstetter et al discloses a rail boot 10 constructed of an elastomeric material and comprised of at least two flexible antennae. The antennae extend upward from a base 80 along the right and left side of a rail 12, as best shown in figure 2.  The antennae are further formed as trusses each with a first surface in contact with the rail and a second surface facing out to the field side 26 or gauge side 28 respectively and contacting road fill material 18. The trusses are further formed by a plurality of cells 56 and the base 80 includes a patterned inner surface as formed by cells 82. The rail boot varies in thickness, as shown in figure 2, as it extends and conforms to the foot, web and head of the rail. Upper surfaces 54, 70 on the left and right sides of the rail head form a flangeway filler to maintain contact between the boot and the head of the rail. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter et al (US 6,588,677).
Hofstetter et al discloses the rail boot as described above. However, Hofstetter et al does not specifically show that the material of the rail boot graduates from 1/10 to 5/16 of an inch and that the bottom fillet radius is between 1/64 and ¼ of an inch. It is well known in the art that rails and rail boots may be of varying size based on the type of railway and railcar they support. Therefore, it would have been an obvious design choice  to one of ordinary skill in the art to have applied an adequate thickness and graduation with the expected result of accommodating various sized rails and crossing applications for the railway track.
Hofstetter et al discloses the rail boot as described above. However, Hofstetter et al does not specifically show that the material of the rail boot has a harness of 20 to 90 Shore A or 60 to 80 Shore A. It is well known in the art that rail boots may be used in a variety of types of railway setting from supporting light passenger rail cars to heavy freight trains. Therefore, it would have been an obvious design choice  to one of ordinary skill in the art to have applied an adequate hardness to the boot with the expected result of supporting a variety of rails in different railway environments in order to properly and safely support the rails, tracks and crossings. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Connell et al (US 8,985,476) and Hofstetter et al (US 6,726,116) both disclose various types of rail boots. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
August 11, 2022